—Determination unanimously confirmed without costs and petition dismissed. Memorandum: Petitioner contends that the determination is arbitrary and capricious because the Hearing Officer failed to set forth the evidence upon which he relied. We disagree, and conclude that the Hearing Officer’s decision complied with the requirements of 7 NYCRR 254.7 (a) (5). We reject petitioner’s further contention that the determination is not supported by substantial evidence (see, Matter of Bryant v Coughlin, 77 NY2d 642, 647; Matter of Anderson v Goord, 270 AD2d 836). Finally, petitioner failed to exhaust his administrative remedies with respect to his contention concerning the alleged violation of 7 NYCRR 251-3.1 (b), and we have no discretionary power to review that contention (see, Matter of Nelson v Coughlin, 188 AD2d 1071, appeal dismissed 81 NY2d 834). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Chautauqua County, Gerace, J.) Present— Wisner, J. P., Hurlbutt, Scudder, Kehoe and Burns, JJ.